      Case 6:20-cv-00055-RSB-BWC Document 70 Filed 02/23/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 RANDY JENKINS HARMON,

               Plaintiff,                                CIVIL ACTION NO.: 6:20-cv-55

        v.

 TERENCE KILPATRICK, et al.,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 69). Plaintiff did not file Objections

to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiff’s Complaint for

failure to follow this Court’s Order, DIRECTS the Clerk of Court to CLOSE this case and enter

the appropriate judgment of dismissal, and DENIES Plaintiff in forma pauperis status on appeal.

       SO ORDERED, this 23rd day of February, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
